Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response and Election
The response of December 22, 2021 to the restriction of October 25, 2021 is acknowledged. Applicant elects embodiment 2 and directed cancellation of embodiment 1. See the annotated drawings included with the action. 
In the response, applicant changes the title to –Body Protection Pad with Surface Pattern.—
The title is changed throughout the application declaration excepted. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Kyle Zeller, attorney of record, on January 6, 2022.
Specification
For consistency with the change in title, the claim statement now reads:
-- CLAIM: The ornamental design for a body protection pad with surface pattern, as shown and described.  –

Conclusion
The instant application is in condition for allowance.
	
Contact Information
Direct any inquiry concerning this communication or earlier communications from the examiner to KAREN S ACKER whose telephone number is (571)272-7655.  The examiner can normally be reached on 10 am to 6:30 pm M-F.
If attempts to reach the examiner by telephone are unsuccessful, the applicant can reach the examiner's supervisor, Susan Bennett Hattan by phone at (571) 272-6024.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see
http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  
For questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.